DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 and 15-21 are pending.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “300” in Figure 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 12 and 15 are objected to because of the following informalities:  
In claim 1, line 16, “is distributed” should read “are distributed”.
In claim 12, line 17, “is distributed” should read “are distributed”.
In claim 15, lines 14 and 42-43, “is distributed” should read “are distributed”.  
In claim 15, lines 50-51, “the floating” should read “the floating electrodes”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 15-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 26-27, claim 12, lines 26-27, and claim 15, lines 24-25, the phrase “the conductive layer is electrically isolated from the surface and a dielectric layer” is unclear. It is unclear how the conductive layer can be electrically isolated from a dielectric layer, since a dielectric layer is inherently insulative. For the purpose of examination, the dielectric layer has been interpreted to be a layer forming the floating electrode along with the conducting layer, based on Page 4, lines 2-4, of the instant specification.
Claim 4 recites the limitation "the rising and falling slopes" in line 4-5.  There is insufficient antecedent basis for this limitation in the claim. The limitation of “rising or 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “foil” in claim 9 is used by the claim to mean “isolating material,” while the accepted meaning is “a thin flexible sheet of metal”, which is typically conductive and therefore not isolating. The term is indefinite because the specification does not clearly redefine the term. For examination purposes, “foil” of “isolating material” has been interpreted to mean a thin sheet or layer of the “isolating material”.
Claim 11 recites the limitation "the one or more conductive layers" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The limitation of “the conductive layers” is introduced in claim 9, line 6, introducing the plural but not the singular. 
The term "well above" in claim 11, line 10, and claim 20, line 9, is a relative term which renders the claim indefinite.  The term "well above" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes, “well above” has been construed to just mean “above”.
Claim 12 recites the limitation “a marine structure” in line 17. The limitation of “a marine structure” is introduced in line 1 of the claim. It is unclear whether the recitation of line 17 is introducing a new limitation or referring to the previous limitation.
Claim 12 recites the limitation "the surface" in 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “an electric potential across a protected area” in lines 36-37. This limitation is previously introduced in lines 20-21 of the claim. It is unclear whether the recitation of lines 36-37 is introducing a new limitation or referring to the previous limitation. Additionally, it should be noted that lines 32-44 of claim 12 appear to be redundant repetitions of earlier limitations in the claim.
The term "relatively small" in claim 13 is a relative term which renders the claim indefinite.  The term "relatively small" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes, the interruptions being “relatively small with respect to the floating electrodes” has been interpreted to mean the interruptions are smaller than the floating electrodes.
Claim 15 recites the limitation "the surface" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "a surface" in line 32. The limitation of a/the “surface” is previously introduced in line 15. It is unclear whether the later recitation is referring to the previous limitation or introducing a new limitation.
Claim 15 recites the limitations of "a conductive layer" in lines 36-37, "a dielectric layer" in line 40 and "an electric potential" in line 45.  These limitations are all previously 
Claim 17 recites the limitation "the coating layers" in line 4.  There is insufficient antecedent basis for this limitation in the claim. The limitation of “a coating layer” is introduced in singular form in lines 2-3 of the claim but not in plural form.
Claim 20 recites the limitation "the one or more conductive layers" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The limitation of “the conductive layers” is introduced in claim 9, line 6, introducing the plural but not the singular. 
Any claim(s) dependent on the above claim(s) is/are rejected for their dependence.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-2, 8-10, 12-13, 15 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boyd et al. (U.S. 2004/0231975), hereinafter Boyd, as evidenced by Graf (“Modern Dictionary of Electronics”, Elsevier Science, 1999, Page 327), Brain et al. (“How Electricity Works”, HowStuffWorks, 2004) and Oxford Dictionary (“coating”, Oxford Dictionary on Lexico.com, accessed 2021).
Regarding claim 1, Boyd teaches an arrangement for anti-fouling of a surface (“electrode system”; see e.g. Abstract, lines 1-3), comprising a power source (“pulsed voltage source”; see e.g. Paragraph 0030, lines 15-16), having a first and second pole (sources of electricity must have a positive and negative terminal, as evidenced by Brain et al.; see e.g. Page 9, lines 1-2), wherein the first pole is coupled to a first conductor (see e.g. Fig. 1A, center electrode 10a connected to pulse, meaning it receives the pulse current from a terminal or pole of the power source; Paragraph 0022, lines 1-4), wherein the second pole is coupled to a second conductor (see e.g. Fig 1A, outer electrodes 10a connected to ground/GND, Paragraph 0022, lines 1-4—meaning it serves as a 0V return path to the power circuit, and therefore the opposite pole, as evidenced by Graf; see e.g. Page 327, Col. 2, definition of “ground” #3), both conductors being in contact with a liquid (see e.g. Fig. 2, electrodes 10a of panel PIV are exposed to water when the system is in operation as the entire panel is under “immersion”; Paragraph 0029, lines 1-4, and Paragraph 0033, lines 1-2), wherein the first conductor and the second conductor are distributed across a marine structure, 
Regarding claim 2, Boyd teaches the power source being arranged to generate voltage pulses (“pulsed voltage source”; see e.g. Paragraph 0030, lines 15-16), wherein the voltage pulses have rising or falling slopes (indicated by “amplitude” of pulsed voltage, which implies each pulse rising to said amplitude and falling from said amplitude; see e.g. Paragraph 0011, lines 4-6), wherein the rising or falling slopes change at a required rate of volts per second (indicated by “pulse repetition” and “pulse 
 Regarding claim 8, Boyd teaches the conductive layer being isolated from the marine structure by a coating layer (“insulating paint layer”; see e.g. Paragraph 0021, lines 5-7).
Regarding claim 9, Boyd teaches the arrangement comprising a thin layer of isolating material (“electrically non-conductive material” which may be a “gel coat”, see e.g. Paragraph 0028, lines 7-9 and 12-14—a coating being defined as “a thin layer or covering of something”; see e.g. Oxford Dictionary definition of “coating”), here equivalent to a foil, wherein the layer comprises a plurality of the conductive layers positioned next to each other (see e.g. Paragraph 0028, lines 7-9).
Regarding claim 10, Boyd teaches the conductive layers being isolated from the liquid by the isolating material constituting the dielectric layer (the layers are “embedded” in the non-conductive material and therefore fully covered from the liquid; see e.g. Paragraph 0028, lines 7-9 and 12-16).
Regarding claim 12, Boyd teaches a marine structure comprising an arrangement (“aquatic vehicle or structure” comprising “electrode system”; see e.g. Abstract, lines 1-3), the arrangement comprising a power source (“pulsed voltage source”; see e.g. Paragraph 0030, lines 15-16), having a first and second pole (sources of electricity must have a positive and negative terminal, as evidenced by Brain et al.; see e.g. Page 9, lines 1-2), wherein the first pole is coupled to a first conductor (see e.g. Fig. 1A, center electrode 10a connected to pulse, meaning it receives the pulse current from a terminal or pole of the power source; Paragraph 0022, lines 1-4), wherein the 
Regarding claim 13, Boyd teaches a plurality of the floating electrodes comprising a pattern of the conductive layers (see e.g. Fig 1B, electrodes 10b are shown in a repeating pattern of parallel strips; Paragraph 0022, lines 6-10), wherein the pattern of the conductive layers is shaped in complementary form, wherein each complementary form constitutes a floating electrode separated by interruptions from adjacent floating electrodes (see e.g. Fig 1B, floating electrodes 10b separated by blank space of surface 20b, the parallel sides matching and therefore are complementary), wherein the interruptions provide electrical isolation (the electrodes are insulated from each other by “electrically non-conductive” materials such as that of panel 20; see e.g. Paragraph 0028, lines 1-5 and 7-12), wherein the interruptions are smaller than the floating electrodes (electrodes 10b have a width of 49mm with a separation, i.e. interruption, of 12 mm; see e.g. Paragraph 0030, lines 7-10).
Regarding claim 15, Boyd teaches a method of operating an arrangement (Paragraph 0011, lines 1-3), the arrangement comprising a power source (“pulsed voltage source”; see e.g. Paragraph 0030, lines 15-16), having a first and second pole (sources of electricity must have a positive and negative terminal, as evidenced by Brain et al.; see e.g. Page 9, lines 1-2), wherein the first pole is coupled to a first conductor (see e.g. Fig. 1A, center electrode 10a connected to pulse, meaning it receives the pulse current from a terminal or pole of the power source; Paragraph 0022, lines 1-4), wherein the second pole is coupled to a second conductor (see e.g. Fig 1A, 
Regarding claim 17, Boyd teaches the conductive layer being isolated from the liquid by a coating layer, wherein the coating layer consists of the dielectric layer (the layers are “embedded” on the non-conductive material and therefore fully covered from the liquid; see e.g. Paragraph 0028, lines 7-9 and 12-16). 
Regarding claim 18, Boyd teaches the arrangement comprises tiles of isolating material (“electrically non-conductive material”; see e.g. Paragraph 0028, lines 1-5), wherein the tiles are in sheet form (“panel”; see e.g. Paragraph 0028, lines 1-5), wherein the tiles comprise one or more conductive layers positioned next to each other (see e.g. Paragraph 0028, lines 7-9).
Regarding claim 19, Boyd teaches the conductive layers being isolated from the protected surface by the isolating material (see e.g. Paragraph 0021, lines 5-7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyd.
Regarding claim 4, Boyd teaches the power source being arranged to generate the voltage pulses having a limited duration between the rising and falling slopes (“pulse duration”; see e.g. Paragraph 0011, lines 6-7). 
The duration being “limited to enabling the charging current to charge the floating electrodes and to limit subsequent discharging of the floating electrodes due to leakage current” is a statement of intended use. MPEP § 2114 II states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)’. Boyd teaches all the structural limitations of the claim as stated above, and would therefore be capable of being used in the above manner. Boyd further teaches the variation of the pulse voltage, duration and repetition to determine “optimum electrical requirements” to prevent fouling on a particular substrate or vessel (see e.g. Paragraph 0034, lines 4-5 and 7-11).
Regarding claim 21, Boyd does not explicitly teach a plurality of the floating electrodes comprising partly overlapping electrodes, wherein the conductive layers of the overlapping floating electrodes are separated by isolating material, wherein the isolating material provides electrical isolation between overlapping parts of the partly overlapping floating electrodes.
Boyd does teach the separation between the electrodes effecting the coverage of the area to be protected by the electrode system (see e.g. Paragraph 0023). Variation of the width and length of the electrodes can also be used to change the electrical radiation pattern (Paragraph 0034, lines 6-7). Such variations can be used to determine the “optimum electrical requirements” to effectively prevent fouling to a particular substrate or vessel (see e.g. Paragraph 0034, lines 9-11). Boyd further teaches that the electrodes can be embedded in separate spaced layers of an electrically non-conductive material and must be isolated from each other by the non-conductive material (Paragraph 0028, lines 7-12). The electrodes could therefore be modified to comprise different layers within the electrode having widths that partly overlap.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the marine structure taught by Boyd .
Claims 3, 5, 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyd in view of Staerzl (U.S. Patent No. 7,131,877).
Regarding claim 3, Boyd teaches all the elements of the invention of claim 1 as stated above. Boyd further teaches the power source being arranged to generate the voltage pulses having rising and falling slopes (indicated by “amplitude” of pulsed voltage, which implies each pulse rising to said amplitude and falling from said amplitude; see e.g. Paragraph 0011, lines 4-6). Boyd does not teach the rising or falling slopes being generated by switching a DC voltage on and off.
Staerzl teaches a system for combined cathodic protection and marine fouling inhibition for a marine propulsion system (see e.g. Abstract), comprising generating voltage pulses having rising and falling slopes (see e.g. Fig. 5) by switching a current voltage on and off (Col. 7, lines 1-6). This allows the voltage to be controlled by a controller within effective ranges for it application (Col. 7, lines 8-13)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arrangement taught by Boyd to generate the rising and falling slopes by switching a DC current on and off as taught by Staerzl as a way to control the voltage pulses to be within desirable limits.
Regarding claim 5, Boyd teaches all the elements of the invention of claim 1 as stated above. Boyd does not teach the first conductor being arranged for constituting an anode, the second conductor being arranged for constituting a cathode and comprising 
Staerzl teaches a system for combined cathodic protection and marine fouling inhibition for a marine propulsion system (see e.g. Abstract), comprising a power source (see e.g. Col. 3, lines 55-56) connected to an anode which comprises an electrically conductive coating on a surface of a housing structure of the marine propulsion system (see e.g. Col. 3, lines 56-58, and Col. 3, line 65-Col 4, line 8), essentially equivalent to the conductive coating electrodes of Boyd, and a cathode which comprises a metallic component, for example a propeller, of the marine propulsion system (se e.g. Col. 3, lines 61-65). Because the propeller often has a very large surface area, it acts as a particularly effective cathode (Col. 5, lines 43-45). Staerzl further teaches the benefit of the current receiving anode area being increased to match the cathode area to enhance the cathodic protection effectiveness (Col. 5, lines 61-67, and Col. 7, lines 23-26).The power source is arranged to yield impressed current cathodic protection of the marine structure (see e.g. Col. 6, lines 61-61 and Col. 7, lines 11-13) by generating an average DC component between the anode and the cathode (battery acts as power source for galvanic circuit including the anode and cathode; see e.g. Col. 7, lines 40-48). Galvanic corrosion is especially a concern when a larger conductive surface area is exposed to the water (Col. 5, lines 39-43). 
The first electrode of Boyd (see e.g. Fig. 1A, center electrode 10a connected to “pulse”), as the current receiving electrode, would be able to act as an anode in a galvanic circuit similarly to that taught by Staerzl ‘877. Substitution of at least one 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arrangement taught by Boyd to include the first conductor as an anode and the substitution of at least one second conductor with a metal component acting as a cathode as taught in the cathodic protection arrangement of Staerzl in order to prevent corrosion of the marine structure, while still enabling marine fouling inhibition. 
Regarding claim 7, Boyd in view of Staerzl  teaches the power source being arranged to generate the average DC component by providing a continuous DC offset voltage added to the voltage pulses (Staerzl-see e.g. Fig. 5, offset average VT; Col. 6, line 64-Col. 7, line 11).
Regarding claim 16, Boyd teaches all the elements of the invention of claim 1 as stated above. Boyd further teaches the power source being arranged to generate the voltage pulses having rising and falling slopes (indicated by “amplitude” of pulsed voltage, which implies each pulse rising to said amplitude and falling from said amplitude; see e.g. Paragraph 0011, lines 4-6). Boyd does not explicitly teach the voltage pulses having ramps constituting the rising slopes, wherein the ramps limit the amount of charging current for charging the floating electrodes, and wherein the voltage pulses have falling slopes by switching the voltage off. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arrangement taught by Boyd to comprise the ramp rise and shut off cycle taught by Staerzl in order to maintain the desired voltage during operation. 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyd in view of Staerzl as applied to claim 5 above, and further in view of Chew et al. (U.S. 2018/0201526), hereinafter Chew.
Regarding claim 6, Boyd in view of Staerzl teaches all the elements of the invention of claim 5 as stated above. Boyd in view of Staerzl does not explicitly teach the power source being arranged to generate the average DC component by pulse width modulation of the voltage pulses. Boyd does however teach the ability to vary the pulse voltage, duration and repetition to determine “optimum electrical requirements” to 
Chew teaches a system for influencing marine organisms with pulsed electric components (see e.g. Abstract), which may comprise a cathodic protection arrangement (see e.g. Fig. 12, Paragraph 0135, lines 6-10) which utilizes pulse width modulation to control the output current and voltage (see e.g. Paragraph 0136). Specifically in the case of biofouling, providing voltage pulses with different widths, here called a “distorted waveform”, can improve the effectiveness of deterring bio-organisms (see e.g. Fig. 8B; Paragraph 0121, lines 4-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arrangement taught by Boyd in view of Staerzl to generate the average DC component by pulse width modulation as taught by Chew as an alternate means to supply the average DC component with the added benefit of further improving the bio-fouling effectiveness of the system. 
Claims 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyd in view of Hatteland (WO 2010/074580).
Regarding claims 11 and 20, Boyd teaches all the elements of the invention of claims 9 and 10 as stated above. Boyd further teaches the conductive layers being embedded in the isolating material to form the dielectric layer (the layers are “embedded” in the non-conductive material and therefore fully covered from the liquid; see e.g. Paragraph 0028, lines 7-9 and 12-16), as well as the isolating material constituting a separation layer between the conductive layer and the surface of the marine structure (see e.g. Paragraph 0021, lines 5-7). The conductive layers may be 
Boyd does not explicitly teach the separation layer having a thickness above the limited thickness of the dielectric layer. Boyd does teach the conductive layer being fully insulated from the surface of the marine structure if it is conductive (see e.g. Paragraph 0021, lines 5-7). The embedded floating electrodes must also, however, be capable of outwardly radiating the desired electric field (see e.g. Paragraph 0021, lines 15-20).
Hatteland teaches a method of providing bio-film removal and corrosion protection for conductive objects coated with a dielectric layer in contact with a fluid phase (see e.g. Abstract). The thickness of the dielectric layer correlates to its effectiveness as a barrier, i.e. insulator, (see e.g. Page 5, lines 1-3 and 8-9). In combination with the embedded electrode taught by Boyd, it would therefore be desirable to embed the floating electrodes near closer to the liquid than to the surface. This would allow electric field radiation from the embedded electrodes, while still providing isolation from the metallic surface. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arrangement taught by Boyd to have a thickness of the dielectric layer less than the thickness of the separation layer in order to provide the desired insulation from the surface, when it is electrically conductive, while allowing the embedded electrodes to generate the electric field required for the antifouling method, since, as taught by Hatteland, the thickness of a dielectric layer determines its effectiveness as a barrier.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795